UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-4673


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICK W. GANIM,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cr-00019-IMK-MJA-1)


Submitted:   May 18, 2016                     Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Senior Litigator, Kristen M. Leddy, Research
and Writing Specialist, FEDERAL PUBLIC DEFENDER’S OFFICE,
Martinsburg, West Virginia, for Appellant.    Sarah W. Montoro,
OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Patrick W. Ganim pled guilty, pursuant to a written plea

agreement, to interstate travel with intent to engage in illicit

sexual conduct, 18 U.S.C. § 2423(b)(2012), and was sentenced to

a within-Guidelines term of 130 months’ imprisonment.                    He noted

a timely appeal.      Counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), conceding that there are no

meritorious     grounds     for     appeal,            but    questioning      the

reasonableness of Ganim’s sentence.               Although informed of his

right to do so, Ganim has not filed a pro se supplemental brief.

Finding no error, we affirm.

     We review Ganim’s sentence for reasonableness, applying an

abuse-of-discretion standard.           Gall v. United States, 552 U.S.
38, 46 (2007). Our review requires consideration of both the

procedural    and   substantive     reasonableness           of   the    sentence.

Gall, 552 U.S. at 51.        We first assess whether the district

court   properly    calculated    the       advisory    Sentencing      Guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a)

(2012), analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                 Gall, 552 U.S. at

49–51. If we find no procedural error, we review the sentence

for substantive reasonableness, “examin[ing] the totality of the

circumstances[.]”      United States v. Mendoza–Mendoza, 597 F.3d
212, 216 (4th Cir. 2010).        “Any sentence that is within or below

                                        2
a     properly      calculated     Guidelines            range    is      presumptively

[substantively] reasonable” and “[s]uch a presumption can only

be rebutted by showing that the sentence is unreasonable when

measured against the . . . § 3553(a) factors.”                       United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, ___ U.S.

___, 135 S. Ct. 421 (2014).

       We   conclude    that     Ganim’s        sentence     is     procedurally       and

substantively        reasonable.        The           district      court        correctly

calculated       Ganim’s    Guidelines          range,     listened       to    counsel’s

arguments, and adequately explained its reasons for imposing the

130–month sentence.           Further, Ganim offers nothing to rebut the

presumption of substantive reasonableness this court affords his

within-Guidelines       sentence.           We    thus     conclude       that    Ganim’s

sentence is reasonable.

       In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                              We

therefore      affirm   the    district     court’s        judgment.           This   court

requires counsel to inform Ganim, in writing, of the right to

petition      the   Supreme    Court   of       the    United    States     for    further

review. If Ganim requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may    move    in    this     court    to       withdraw     from      representation.

Counsel’s motion must state that a copy of the motion was served

on Ganim.      We dispense with oral argument because the facts and

                                            3
legal arguments are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                         AFFIRMED




                                4